Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  on Mr. Thomas Stout on 2/2/2021.
The application has been amended as follows: 
Claim 1. (Cancelled)
Claim 2. (Cancelled)
Claim 3. (Cancelled)
Claim 4. (Cancelled)
Claim 5. (Cancelled)
Claim 6. (Cancelled)
Claim 7. (Cancelled) 
Claim 8. (Cancelled)
Claim 9. (Cancelled)
Claim 10. (Cancelled) 
Claim 11. (Cancelled) 

Claim 13. (Cancelled)
Claim 14. (Cancelled) 
Claim 15. (Cancelled) 
Claim  16. (Cancelled)
Claim 17. (Cancelled) 
Claim 18. (Cancelled) 
Claim 19. (New Claim) A vehicle wireless power charging system, comprising:
a controller; configured to execute instructions on a non-transitory computer-
readable data storage medium;
a transfer coil apparatus, where the coil apparatus has minimal coupling and
minimal variation over a wide variation of a gap due to the combination of the coupling of a plurality of subcoils without adjusting current settings  in an electric inverter supplying AC power;
wherein the transfer coil apparatus consists of;
a first inductive element and a second inductive element magnetically coupled together in a wireless power arrangement;
each of the first inductive element second inductive element comprised of a plurality of first subcoils, each first subcoil characterized by a geometry comprising a winding direction, a number of turns, and a physical size, 
wherein; 
the plurality of first subcoils are in electrical communication with each other, at least one first subcoil is wound in a first direction (clockwise), at least one first subcoil is 
defined as k(G,φ)=Cak’a(G,φ)+Cbk’b(G,φ); where Ca and Cb are constants whose
value depends on intrinsic properties of each subcoils; k is a coupling coefficient, φ is a value of an angle when; planes on which the first
and second inductive elements lie are substantially parallel; and the centers of the first and second inductive element in the X and Y directions are at a fixed distance smaller than the largest physical size of either inductive element; and a Z direction gap between the first and second inductive coils varies over a large distance;
wherein the controller is in communication with the first inductive element and with the second inductive element.
Claim 20. (New Claim) The apparatus of claim 19, wherein the first inductive element is the wireless power transmitter and the second inductive element is the wireless power receiver.
Claim 21. (New Claim) The apparatus of claim 19, wherein the first inductive element is the wireless power receiver and the second inductive element is the wireless power transmitter.

Claim 24. (New Claim) The first inductive element of claim 19, wherein the plurality of first subcoils are interconnected in parallel.
Claim 26. (New Claim) The apparatus of claim 19, wherein the planes on which the first inductive element and second inductive element lie are within 30 degrees of parallel.
Claim 27. (New Claim) The apparatus of claim 19, wherein the geometry of each first subcoil is selected such that the variation of the inductive coupling changes by less than a factor of 2 as the Z direction gap between the first inductive element and second inductive element varies from 0% to 50% of the largest physical size of either inductive element.
Claim 28. (New Claim) The apparatus of claim 19, wherein each subcoil comprises a plurality of substantially concentric loops of an electrically conductive material.
Claim 29. (New Claim) The subcoil of claim 28, wherein the conductive material is Litz wire.
Claim 30. (New Claim) A vehicle wireless power charging method comprising:
a controller; configured to execute instructions on a non-transitory computer- readable data storage medium; statically optimizing inductive coupling between two inductive
coils over a wide range of gaps in a wireless power transfer system without adjusting
current settings in an electric inverter supplying AC power comprising:

physical size; providing a second inductive element; 
determining the couplings between each of the first subcoils individually and the second inductive element as a function of a gap between each of the first subcoils and the second inductive element; 
electrically interconnecting the plurality of first subcoils to form a first inductive element where the winding directions of at least two of the plurality of first subcoils are opposite; and
the controller in communication with the first inductive element and a second inductive element and;
achieving a reduced variation in coupling between the first inductive element and the second inductive element when the gap varies, by using the first subcoil modified geometry in place of the original geometry through the entire range of gaps.

Claim 31. (New Claim) The method of claim 30, wherein the step of electrically interconnecting the plurality of first subcoils comprises connecting the first subcoils in series 
Claim 32. (New Claim) The method of claim 30, wherein the step of electrically interconnecting the plurality of first subcoils comprises connecting the first subcoils in parallel 

Claim 34. (New Claim)The method of claim 30, wherein the step of adjusting the geometry of at least one of the first subcoils comprises adjusting the number of turns. 
Claim 35. (New Claim) The method of claim 30, wherein the step of adjusting the geometry of at least one of the first subcoils comprises adjusting the Z dimension offset. 
Claim 36. (New Claim) A method for vehicle wireless inductive power charging, without
adjusting current settings in an electric inverter supplying AC power comprising:
a controller; 
configured to execute instructions on a non-transitory computer-readable data storage medium;
a transfer coil apparatus, 
where the coil apparatus has minimal coupling and minimal variation over a wide variation of a gap due to the combination of the coupling of a plurality of subcoils without adjusting current settings  in an electric inverter supplying AC power;
wherein the transfer coil apparatus consists of;
a first inductive element and a second inductive element magnetically coupled together in a wireless power arrangement;
each of the first inductive element second inductive element comprised of a plurality of first subcoils, each first subcoil characterized by a geometry comprising a winding direction, a number of turns, and a physical size, 

the plurality of first subcoils are in electrical communication with each other, at least one first subcoil is wound in a first direction (clockwise), at least one first subcoil is wound in a second direction that is opposite to the first direction (counter-clockwise), the locations of the first subcoils are fixed relative to each other; and the physical size of the first subcoils are fixed. the physical size of the first subcoils are substantially different; the one or more subcoils are in electrical communication with each other; and the geometries of the first subcoils of the first inductive element are selected to reduce the variation in coupling between the first inductive element and the second inductive element as a function of the gap between each of the inductive element and the second inductive element;
defined as k(G,φ)=Cak’a(G,φ)+Cbk’b(G,φ); where Ca and Cb are constants whose
value depends on intrinsic properties of each subcoils; k is a coupling coefficient, φ is a value of an angle when; planes on which the first and second inductive elements lie are substantially parallel; and the centers of the first and second inductive element in the X and Y directions are at a fixed distance smaller than the largest physical size of either inductive element; and a Z direction gap between the first and second inductive coils varies over a large distance wherein the controller is in communication with the first inductive element and with the second inductive element. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor suggested by the prior art of record. 
a vehicle wireless power charging system… each of the first inductive element second inductive element comprised of a plurality of first subcoils, each first subcoil characterized by a geometry comprising a winding direction, a number of turns, and a physical size, wherein; the plurality of first subcoils are in electrical communication with each other, at least one first subcoil is wound in a first direction (clockwise), at least one first subcoil is wound in a second direction that is opposite to the first direction (counter-clockwise), the locations of the first subcoils are fixed relative to each other; and the physical size of the first subcoils are fixed, the physical size of the first subcoils are substantially different; the one or more subcoils are in electrical communication with each other; and the geometries of the first subcoils of the first inductive element are selected to reduce the variation in coupling between the first inductive element and the second inductive element as a function of the gap between each of the inductive element and the second inductive element; defined as k(G,φ)=Cak’a(G,φ)+Cbk’b(G,φ); where Ca and Cb are constants whose value depends on intrinsic properties of each subcoils; k is a coupling coefficient, φ is a value of an angle when; planes on which the first and second inductive elements lie are substantially parallel; and the centers of the first and second inductive element in the X and Y directions are at a fixed distance smaller than the largest physical size of either inductive element; and a Z direction gap between the first and second inductive coils varies over a large distance; wherein the controller is in communication with the first inductive element and with the second inductive element that is not disclosed nor suggested by the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/ELIM ORTIZ/Examiner, Art Unit 2836 
February 2, 2021                                                                                                                                                                                                       
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836